 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   GILBERT OSUNA,                                 1:18-cv-00717-LJO-GSA-PC
12                   Plaintiff,                     ORDER RE PLAINTIFF’S NOTICE
13          vs.                                     ORDER DENYING REQUEST TO RE-
                                                    OPEN THIS CASE
14   M. WADLE, et al.,                              (ECF No. 36.)
15                  Defendants.                     ORDER FOR CLERK TO SEND
                                                    PLAINTIFF A § 1983 COMPLAINT FORM
16

17

18

19   I.        BACKGROUND
20             Gilbert Osuna (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
21   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing
22   this case on August 30, 2017, at the United States District Court for the Central District of
23   California. (ECF No. 1.) On May 22, 2018, the case was transferred to this court. (ECF No.
24   19.)
25             On February 8, 2019, this case was dismissed, without prejudice, based on Plaintiff’s
26   failure to exhaust administrative remedies before filing suit. (ECF No. 34.) This case is now
27   closed.
28             On March 18, 2019, Plaintiff filed a notice and request. (ECF No. 36.)

                                                       1
 1   II.       PLAINTIFF’S NOTICE AND REQUEST
 2             Plaintiff notifies the court that he has now exhausted his administrative remedies and
 3   seeks to have his case re-opened.
 4             To the extent that Plaintiff seeks to re-open this specific case under case number 1:18-cv-
 5   00717-LJO-GSA-PC, Plaintiff’s request shall be denied. However, because this case was
 6   dismissed without prejudice, Plaintiff may re-instate his claims by filing a new case. To file a
 7   new case Plaintiff must submit a new complaint to the court without reference to his previous
 8   case or case number. Plaintiff must also submit a new application to proceed in forma pauperis
 9   or pay the $400.00 filing fee for the new case.1 When the new case is opened the court will assign
10   a new case number.
11             The Clerk of Court shall be directed to send Plaintiff a § 1983 complaint form.
12   III.      CONCLUSION
13             Based on the foregoing, the court HEREBY ORDERS that:
14             1.      Plaintiff’s request to re-open case number 1:18-cv-00717-LJO-GSA-PC is
15                     denied; and
16             2.      The Clerk of Court is directed to send Plaintiff a § 1983 complaint form and an
17                     application to proceed in forma pauperis.
18
     IT IS SO ORDERED.
19

20          Dated:    March 20, 2019                                       /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26                     1
                           Plaintiff’s filing of a new case does not excuse him from paying the filing fee for this case. The
     filing fee is collected by the court as payment for filing the case. The subsequent dismissal of a case does not change
27   the fact that the case was filed. Even though Plaintiff is proceeding in forma pauperis in this case without
     prepayment of the filing fee, he is required to pay the filing fee in full, notwithstanding dismissal of the action. 28
28   U.S.C. 1915(a)(2) (emphasis added).


                                                                2
